                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

   MIKE SETTLE,                                   )
                                                  )        Case No. 3:19-cv-32
          Plaintiff,                              )
                                                  )        Judge Travis R. McDonough
   v.                                             )
                                                  )        Magistrate Judge H. Bruce Guyton
   MICHAEL PARRIS,                                )
                                                  )
          Defendant.                              )


                                       JUDGMENT ORDER


         For the reasons set forth in the memorandum order filed contemporaneously herewith,

  Defendant’s motion for summary judgment (Doc. 40) is GRANTED, and this action is

  DISMISSED WITH PREJUDICE. Because the Court certified in its memorandum opinion

  that any appeal from this Order would not be taken in good faith, should Plaintiff file a notice of

  appeal, he is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R.

  App. P. 24. The Clerk is DIRECTED to close this case.

         SO ORDERED.

                                                /s/ Travis R. McDonough
                                                TRAVIS R. MCDONOUGH
                                                UNITED STATES DISTRICT JUDGE


   ENTERED AS A JUDGMENT
      /s/ John L. Medearis
     CLERK OF COURT




Case 3:19-cv-00032-TRM-HBG Document 65 Filed 04/21/21 Page 1 of 1 PageID #: 481
